                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


T.A., Mother and Guardian of Minor
Children, T.A. and T.A.,

                     Plaintiff,                        CIVIL ACTION
                                                       NO. 18-2141
          v.

COUNTY OF DELAWARE, et al.,

                     Defendants.


                                     ORDER

      AND NOW, this 14th day of March, 2019, upon consideration of Defendants

County of Delaware, Delaware County Department of Human Services Children and

Youth Services (“CYS”), Oreatha Smith and Michelle Kane’s Motion to Dismiss (ECF

No. 12) and Plaintiff’s Response (ECF No. 24) it is hereby ORDERED that the Motion

is GRANTED in part and DENIED in part as follows:

      1. CYS’s Motion to Dismiss Count I (Due Process) is GRANTED and the claim

         is DISMISSED with prejudice as to CYS;

      2. County of Delaware’s Motion to Dismiss Count I is GRANTED and the claim

         is DISMISSED without prejudice as to County of Delaware;

      3. Smith and Kane’s Motion to Dismiss Count I is DENIED;

      4. Smith and Kane’s Motion to Dismiss Count III (Negligence) is GRANTED

         and the claim is DISMISSED with prejudice as to Smith and Kane.

      Plaintiff may amend Count I of the Complaint as to the County of Delaware,

consistent with the Court’s Memorandum, on or before Thursday, April 11, 2019.




                                         1
    BY THE COURT:



    /s/ Gerald J. Pappert
    GERALD J. PAPPERT, J.




2
